Citation Nr: 1236949	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-08 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for the claimed disabilities.  The matter has otherwise been adjudicated by the RO in Los Angeles, California.

A Travel Board hearing was held in August 2012 with the Veteran in Los Angeles, California, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to service connection for a left leg disability has been raised by the record, specifically in the Veteran's August 2012 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran indicated on the record at his August 2012 hearing that he would like to withdraw his appeal regarding service connection for a right leg disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for service connection for a right leg disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant on the record at a hearing.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran indicated at his August 2012 hearing that he wished to withdraw his appeal regarding service connection for a right leg disability.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for that issue, and it is dismissed.



ORDER

The appeal for service connection for a right leg disability is dismissed.


REMAND

The Veteran contends that he has a current low back disability that was incurred in service.  He was afforded a VA examination in October 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the opinion offered by the October 2009 examiner is inadequate.

First, the examination report does not reflect that the Veteran's service treatment records were properly reviewed by the examiner.  Under the "Medical Record Review" portion of the examination report, the examiner noted "VA office visit" records dated May 1959 which contained a diagnosis of low back syndrome.  The Veteran was in service during that time, and was diagnosed with low back syndrome in service.  Therefore, the Board infers that the examiner is actually referring to the Veteran's service treatment records, as opposed to VA treatment records.  

However, there are no entries related to a back condition dated May 1959 in the Veteran's service treatment records.  The Veteran was seen in March 1959 for soreness and pain in the low back, and was diagnosed with a mild back sprain.  In September 1959, he was noted to have muscle spasms in the lumbosacral paravertebral muscles, and pain in the left buttock and thigh.  X-rays revealed a straightening of the curvature of the lower lumbar vertebra, probably secondary to spasm.  The Veteran's June 1960 separation examination was normal.  However, in a Statement of Physical Condition dated August 1961, the Veteran reported having back trouble which caused a pinching of the nerve in his leg.  These findings in service were not adequately discussed by the October 2009 examiner.

Furthermore, the examiner stated that the Veteran's current problems were related to a congenital problem of ankylosing spondylitis, and that the 1959 injury was too remote.  In a supplemental opinion, the examiner stated that the 1959 injury was unlikely to cause the degree of problems the Veteran is currently experiencing, which were likely symptoms of ankylosing spondylitis.

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and cannot be found to be service connected.  See 38 C.F.R. § 3.303(c), 4.9 (2011).  A precedent opinion of the VA General Counsel (GC), VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)), held in essence that a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but could be granted service connection if manifestations of the disease in service constitute aggravation of the condition.  Moreover, while congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.  Generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease.  Id.  In this case, it is not clear whether the Veteran's ankylosing spondylitis is a congenital disease capable of improvement or deterioration, or a defect.

Finally, the Board notes that in addition to commenting on the Veteran's ankylosis spondylitis, the examiner listed intervertebral disc syndrome with degenerative arthritis changes and sciatic nerve involvement in the "Diagnosis" section of the examination report.  However, the examiner's opinion does not address the etiology of this condition.

For these reasons, the claim must be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater that he has a current low back disorder that is etiologically related to service.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should specifically review the Veteran's service treatment records, which reflect complaints and treatment for a low back condition in 1959, as well as a report by the Veteran of back trouble in August 1961.

Following a review of the claims file and an examination of the Veteran, the examiner should answer the following questions:

a) What are the currently diagnosed low back conditions?

b) If ankylosing spondylitis is present, is that condition a congenital disease capable of improvement and deterioration, or a static defect?

c) If ankylosing spondylitis is a congenital disease capable of improvement and deterioration, was it at least as likely as not aggravated by the Veteran's service?  If ankylosing spondylitis is a congenital defect, was it subject to a superimposed injury in service?

d) For all other diagnosed low back conditions, are they at least as likely as not etiologically related to service, to include the Veteran's diagnosed back sprain and low back syndrome in service?

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


